DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 includes the limitation “said core is formed of”.  However the claims previously describe at least one layer of core.  It is unclear whether applicant intends to reference the at least one layer of core, further limit the at least one layer of core to be a single layer of core, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “said at least one layer of core is formed of”.  
This claim further includes the limitation “metals such as aluminum, polymers such as polypropylene, and”.  However the phrases "such as" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed 
Claims 15-17 include the limitation “said lower layer member, said intermediate bracing layer member and said upper bracing layer member”.  However the claims previously describe at least one lower layer member, at least one intermediate bracing layer member and at least one upper bracing layer member.  It is unclear whether applicant intends to reference the at least one lower layer member, at least one intermediate bracing layer member and at least one upper bracing layer member, or further limit the at least one lower layer member, at least one intermediate bracing layer member and at least one upper bracing layer member to be a single lower layer member, a single intermediate bracing layer member and a single upper bracing layer member.  For examining purposes, this limitation is interpreted as stating “said at least one lower layer member, said at least one intermediate bracing layer member and said at least one upper bracing layer member”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8-10, 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US 7,687,696 B2).
Claim 1: Fox discloses a soundboard for a musical instrument, where the soundboard is shown in FIG. 9 to comprise a layer of material (top skin 42) and a bracing structure (flange, honeycomb core 48, inner skin 49) engaged to the layer of material.  The bracing structure comprises a layer of core (honeycomb core 48).
Claim 2: Fox discloses a soundboard as stated above, where the layer of core is shown in FIG. 5 to comprise cells.
Claim 4: Fox discloses a soundboard as stated above, where the core is formed of Nomex fiber resin matrix (column 6 lines 54-55).
Claim 5: Fox discloses a soundboard as stated above, where the bracing structure is shown in FIG. 9 to comprise a lower layer member (inner skin 49).
Claim 8: Fox discloses a soundboard as stated above, where the bracing structure is shown in FIG. 9 to comprise an intermediate bracing layer member (honeycomb core 48) engaged to the lower layer member.
Claim 9: Fox discloses a soundboard as stated above, where the intermediate bracing layer member is shown in FIG. 5 to comprise the layer of core.
Claim 10: Fox discloses a soundboard as stated above, where the bracing structure is shown in FIG. 9 to comprise an upper bracing layer member (flange) around depression (44) (column 6 lines 34-39).  Said intermediate bracing layer member is 
Claim 12: Fox discloses a soundboard as stated above, where the bracing structure is shown in FIG. 9 to comprise a lower layer member (inner skin 49) and an intermediate bracing layer member (honeycomb core 48) engaged to the lower layer member.
Claim 13: Fox discloses a soundboard as stated above, where the intermediate bracing layer member is shown in FIG. 5 to comprise the layer of core.
Claim 14: Fox discloses a soundboard as stated above, where the bracing structure is shown in FIG. 9 to comprise a lower layer member (inner skin 49), an intermediate bracing layer member (honeycomb core 48) engaged to the lower layer member, and an upper bracing layer member (flange) around depression (44) (column 6 lines 34-39).  Said intermediate bracing layer member is sized to match said depression (column 6 lines 46-49).  Therefore said upper bracing layer member would be engaged to said intermediate bracing layer.
Claim 15: Fox discloses a soundboard as stated above, where the intermediate bracing layer member is shown in FIG. 5 to comprise the layer of core.
Claim 19: Fox discloses a soundboard as stated above, where the layer of material comprises composite material laminate or plastic matrix (column 6 lines 24-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Fox (US 7,687,696 B2).
Claim 6: Fox discloses a soundboard as stated above, but fails to disclose the lower layer member to comprise the layer of core.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lower layer member to comprise the layer of core, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would provide a musical instrument having enhanced energy of the vibrating strings with their natural resonances for providing “exceptional power and tonal quality” (column 1 lines 41-48) while providing “enhanced strength with a minimal mass" as taught in Fox (column 4 lines 12-14).
Claim 7: Fox discloses a soundboard as stated above, but fails to disclose the lower layer member to comprise at least one bottom layer disposed between the layer of material and the layer of core.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lower layer member to comprise a bottom layer disposed between the layer of material and the layer of core, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Claim 11, 16 and 17: Fox discloses a soundboard and bracing member as stated above, but fails to disclose each of the lower layer member, the intermediate bracing layer member and the upper bracing layer member to comprise at least one layer of core.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the lower layer member, the intermediate bracing layer member and the upper bracing layer member to comprise at least one layer of core, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would provide a musical instrument having enhanced energy of the vibrating strings with their natural resonances for providing                                                                                                                      “exceptional power and tonal quality” (column 1 lines 41-48) while providing “enhanced strength with a minimal mass" as taught in Fox (column 4 lines 12-14).
Claims 3, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 7,687,696 B2) in view of Foltz (US 7,786,361 B1).
Claim 3: Fox discloses a soundboard as stated above, where the layer of core is shown in FIG. 9 to have opposite sides and the bracing structure to further include a layer (inner skin 49) on one of said opposite sides, bonded to the layer of core and 
However Foltz teaches a soundboard comprising at least one layer of material as reinforced carbon graphite fabric (column 3 lines 7-8), consisting of layers of carbon fibers and resin (column 3 line 65 through column 4 line 1).
Given the teachings of Foltz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soundboard disclosed in Fox with providing the layer to be fiber/carbon laminate.  Doing so would provide additional “strength to the frame of the instrument” as taught in Foltz (column 2 lines 22-24).
Claims 18 and 20: Fox discloses a soundboard as stated above, but fails to disclose the layer of material to comprise carbon fiber and resin.
However Foltz teaches a soundboard comprising at least one layer of material as reinforced carbon graphite fabric (column 3 lines 7-8), consisting of layers of carbon fibers and resin (column 3 line 65 through column 4 line 1).
Given the teachings of Foltz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soundboard disclosed in Fox with providing the layer of material to comprise carbon fiber and resin.  Doing so would provide additional “strength to the frame of the instrument” as taught in Foltz (column 2 lines 22-24).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             May 24, 2021